 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDH.M. Parker&SonandTeamsters AutomotiveWorkers,Local 495, International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America.Case 31-CA-1216November 10, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND ZAGORIAOn July 29, 1969, Trial Examiner David E. Davisissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer also found that the Respondent had notengaged in certain other unfair labor practicesalleged in the complaint and recommended thatthoseallegationsbedismissed.Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief and the GeneralCounsel filed cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that theyare free from prejudicial error.They are herebyaffirmed.TheBoard has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner except as modified below.The Trial Examiner found that, although thecircumstances gave rise to serious questions, theRespondent's October wage increase did not violateSection 8(a)(1) since the Company had announced inJune that wages would be raised in October. TheGeneral Counsel excepts, arguing that the amount,manner, and timing of the increase lead to theconclusion that it was intended to affect theemployees' decision on union representation, andtherefore violated Section 8(a)(1).We agree.In July 1968, employees in the unit were grantedan increase of 15 cents an hour following anannouncement made in June, at which time it wasalso announced that a further increase would beforthcominginOctober.AfterTownsend'sdischarge, various employees were called into theofficeofRichardOwen, the welding divisionmanager, and informed that Townsend had beendischarged for disloyalty to the Company and thattheir wages had been increased as of October 1 byapproximately 31 cents an hour to equal the unionrate minus an amount equal to union dues.Respondent's witnesses testified that the increasehadbeeneffectedSeptember30beforetheCompany knew of any union activity. The TrialExaminer found that all necessary signatures couldnot have been obtained on that date and that,although Townsend was paid through October 8, hisfinalpaycheck did not reflect the increase. Fromthis,the fact that the raise was announced inconnection with Townsend's discharge for disloyaltyand was specifically tied into the union rate andunion dues, we conclude that the amount of theraiseand the manner of its announcement weredetermined with an eye to the organizing campaignand that it was intended to discourage employeesfrom engaging in union activities and thus violatedSection 8(a)(1) of the Act.'We shall modify theTrial Examiner's Recommended Order accordinglyORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedbelow,andherebyordersthattheRespondent,H.M.Parker& Son, NorthHollywood,California,itsofficers,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as herein modified:1.Add the following as paragraph 1(b) of theTrial Examiner's Recommended Order and reletterthe present paragraph 1(b) as 1(c):"(b)Grantingwage increases to discourageemployees from joining, assisting, or voting forTeamstersAutomotiveWorkers,Local495,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica, or any other labor organization."2. Insert the following after the first full indentedparagraph of the Appendix attached to the TrialExaminer's Decision:WE WILL NOT grant wage increases todiscourage employees from joining, assisting, orvoting for Teamsters Automotive Workers, Local495,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica, or any other labor organization.'ExchangeParts Co.375 U S 405TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID E DAVis, Trial Examiner This case, tried atLos Angeles, California, May 20 and 21, 1969, pursuantto a charge filed October 14, 1968, and a complaint issuedMarch 4, 1969, presents the following issues: (1) whetherRespondentdischargedoneofitsemployeesincontravention of Section 8(a)(1) and (3) of the Act, (2)whetherRespondent during October 1968, unlawfullyannounced and granted wage increases to employees in a179 NLRB No. 87 H. M. PARKER & SONbargaining unit for which the Union filed a petition; and(3)whether a certain employee designated as dockforeman and/or pumper is a supervisor within themeaning of the Act.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed byRespondent and General Counsel, I make the following'FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTH.M. Parker & Son, herein called Respondent, is aCalifornia corporation with its principal place of businesslocated inNorthHollywood,California,where it isengaged in the sale of automotive parts and weldingsuppliesatwholesale.Respondent, in the course andconduct of its business, annually purchases and receivesgoods valued in excess of $50,000 from points locatedoutside the State of California at its North Hollywoodstore or purchases and receives goods valued in excess of$50,000 at its North Hollywood location from supplierslocated in California who receive said goods from outsidethe State of California. Respondent in its answer admittedand I find that it is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.IITHE LABORORGANIZATION INVOLVEDTeamstersAutomotiveWorkersLocal495,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, herein called theUnion, is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA The Status of Thomas A FratusInitiallyRespondent admitted that Thomas A Fratuswas, as the General Counsel alleged in the complaint, asupervisor within the meaning of Section 2(11) of the Act.At the outset of the hearing, Respondent was permitted toamend its answer to deny the supervisory status of Fratus.Contrary to Respondent's contention, I find that Fratus,at all times material herein, was a supervisor within themeaning of the ActThe evidence shows that Fratus had authority toresponsiblydirectfivetruckdriversemployedatRespondent'sNorthHollywood operation and that heexercised independent judgment in the use of suchauthority.WhileFratus'wages,hours,and generalbenefitswere similar to those of his subordinates, it isplain that he was regarded as their "boss," had authorityto direct the quantity and manner in which they loadedtheir trucks, directed the order of priorities of delivery,directed removal of material from one truck to another,and did discipline the truckdrivers.' The fact that he didnothavetheauthoritytohire,fireandgiverecommendations for changes in wages does not require adifferent finding as the criteria for the determination ofsupervisory status are interpreted in the alternative andnot in the conjunctive. Fratus in his testimony agreed thatin directing the running of the routes of the truckdrivers,including the loading and priority of deliveries, he usedindependent judgment. Richard L. Owen' and Fratustestified to an incident occurring about 4 months prior tothe discharge of truckdriver Richard B. Townsend in541which Townsend questioned Fratus' authorityAt thattime Owen in unmistakable terms told Townsend thatFratushad the authority to tell Townsend howTownsend's route should be run ' Owen further testifiedthat Fratus could instruct drivers how much of a load tocarryand that Fratus used independent judgment inmaking this determination, that only in special cases wasitnecessary for Fratus to consult Owen or Woodmansee,theNorth Hollywood store manager Owen also testifiedthat Fratus had authority to order the men to shuffle theirload from one truck to another As Respondent's businessrequired a constant but fluctuating flow of supplies tonumerous customers and to several other of Respondent'sstores, it is clear that dock foreman and truck supervisor,Fratus,was the focal point of authority over thetruckdrivers' deliveries and proper loading Such authorityobviouslyentailedresponsibledirectionand use ofindependent judgment within the meaning of the Act I sofind.,B Preliminary FindingsTownsend was employed by Respondent from May1964 to the evening of his discharge on October 8, 1968.'For the last 3 years of his employment, Townsend was atruckdriver assigned to the West Valley route This routeadmittedlywas the most difficult route and requiredloading the truck in the morning and returning in theevening.'Townsend's truck serviced the San FernandoValley 3 days per week and 2 days per week includedCastaic and Newhall. Respondent's main store, the NorthHollywood store, was the headquarters of the NorthHollywoodWelding Division It was from this locationthatRespondent'scustomersandother storeswereserviced by the truckdrivers. Townsend's route includedcustomers in the areas mentioned above as well asRespondent'sstoresinCanugaPark,Wheeling,Lancaster, Van Nuys, San Fernando, and Culver CityFrom the evidence, I find that Respondent employssales or field representatives who solicit customers for theWelding Division. These sales representatives also contactRespondent's stores as some customers deal directly withthe stores in their vicinity. The chief products handled bythe truckdrivers consist of various gases, stored in tankscalled cylinders weighing from 90 pounds to 180 poundsThe gases handled are oxygen, compressed air, nitrogen,hydrogen, helium, argon and mixtures of various gases,however, oxygen approximates 35 percent of the cylindersdelivered on Townsend's route which included constructionsites,machine shops and a hospital. It is plain from theevidence that the demand on Townsend's route fluctuatedfrom day to day in significant amounts and in substantialamounts in case of an emergency, such as a breakdown ofmachinery at a construction site or excessive demand by ahospital on the route Although Respondent's stores alsomaintained a stock of limited supplies, it is apparent that'Althoughthe discipline consisted of "bawling" out the men,often inprofanity,nevertheless, it is clear, thatthis was a form of discipline whichthe truckdriversunderstood as emanating from one authorized to disciplinethem'Respondent'swelding division manager, the transcript refers to Owen atvarious times as "Owens "'Townsendcredibly testified that thereafter he complied'Sweeney& Co, Inc,176 NLRB No 27'Hereinafter all dates will refer to the year 1968 unless otherwisespecified'Other trucks could anddid return the same day to replenish supplies ormeet emergency needs 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDat times the demands on the stores by customers depletedtheir supplies to the point where they could not supplytheir customersThe Newhall store, much mentioned inthe testimony, seems to be a prime example In thisregard, it is rather significant that after Townsend'sdischarge, the Newhall store raised its customary reservestock from 18 cylinders to 30 and Townsend's successoron the route called at the Newhall store on different dayswhile the hospital was no longer a customerAs a result of the above described fluctuation andvarying demands certain customers and particularly theNewhall store complained on occasion that they did notreceive sufficient cylinders to meet their needs. Townsendadmitted that as he progressed on his route excessivedemands on a particular day by one customer could anddid lead to a failure to fully supply later customers andsometimes the Newhall store.In case of a genuine emergency the North Hollywoodstore maintained a small truck which could be dispatchedto a customer or store with additional cylinders and thiswas done on several occasions.Respondent'switnessesattempted tominimize thefluctuating demands by testimony which indicated thatfailure to fullymeet the demands of customers and theNewhall store by Townsend was due to Townsend's failureto take sufficient supplies aboard his truck. I do not creditthis testimony for reasons discussedinfraC. Townsend's DischargeThe evidence shows that the truckdrivers during 1968 atvarious times made remarks while at the dock at theNorth Hollywood location about joining a union At timesthe remarks were made in a jocular vein but at othertimesweremade seriously.Fratusoverheard theseremarksand it is clear from the evidence thatmanagement, including Owen, was well aware of suchtalkSometime in August, employee discussions reached aserious stage and Townsend volunteered to contact aunionAbout September 15, Townsend met Lee, arepresentative of the Union, and set up a meeting forThursday, October 3 for the employees The meeting wasto be held at Townsend's home and Townsend spread theword to all the employees ' The night before the scheduledmeeting Townsend invited Fratus explaining that he didnot know whether Fratus could be considered part ofmanagement. Eight employees including Fratus met withLee at Townsend's home on October 3 and after listeningtoLee describe the benefits of union organization,executed union authorization cards.8On September 24, Townsend applied for and received aloanof$400 from the credit union operated byRespondent'semployeesElmoJ.Woodmansee,Respondent'smanagerattheNorthHollywoodwarehouse, an admitted supervisor, was president of thecredit union.Woodmansee received the application for theloan from Townsend and signed as a witness to the factthat Townsend received the loan The loan was approvedby the credit committee which included Thomas Gardner,Respondent'scomptroller,WillJensen,manager ofRespondent'sBurbank store, and CharlesMensloff,Respondent'sweldingdivisionpurchasingagent.Woodmansee testified that the loan was to be repaid bydeductions from salaryAccording toWoodmansee'stestimony, he was informed by Owen the latter part ofAugust that Townsend was to be discharged in the nearfuture andWoodmansee did not inform any members ofthe credit committee of this fact nor commented to thecredit committee for or against the loan. Accordingly, theloan was granted in routine fashion.OnOctober8,whenTownsendreturnedtoheadquarters after completing his route,Woodmanseecalled him into an office and told Townsend that he wasdischarged.According to Townsend,Woodmansee saidthat he expected the employees to be loyal and whenTownsend had "gone around making complaints andderogatory remarks to customers and other employees."Townsend then asked Woodmansee to level with him andgive him the real reason for his discharge, asking why washe letting him go if it was not for union activitiesTownsend further testified, "Then, he got a blank lookand he acted like he didn't know what I was talkingabout " Woodmansee then gave Townsend a payslip, toldhim to make it out, saying he would have to let him go.Townsendmadeoutthepayslipandadded,atWoodmansee's instructions, 4 hours' overtime. Townsendtestified that this was the first time he had been paid forovertime since his employment by Respondent.On the morning of October 9, Townsend telephonedWoodmansee and told him that he would call in personfor his final check and that he wanted a termination sliptoshow the Department of Unemployment.WhenTownsend arrived and was handed his check, he askedWoodmansee for his termination slip.Woodmanseereplied that Owen said just to give the reason. Townsendasked what reason should he give. Woodmansee did notreply but gestured with his hand and Townsend asked,"being a disloyal employee?" Townsend then left. Fromthe testimony adduced it seems clear that Respondent'struckdrivers were paid every 2 weeks, that Townsend waspaid through October 8 for the pay period commencingSeptember 29 and ending October 12.Woodmansee's testimonial account of Townsend'sdischarge was in substantial agreement with regard to thebasicfactstestifiedtobyTownsendHowever,Woodmansee added that when he called Townsend in toone of the offices, he told Townsend that he had to dosomething that he didn't like and then informed Townsendthat his services were no longer needed. Townsend said"that figures."Woodmansee asked what he meant andTownsend replied that he had contacted a unionrepresentative and had a meeting at his house and that hewas told he might be discharged for that reason.Woodmansee testified it was a shock to him, that he didnotknow about Townsend's union activity and toldTownsend he was being discharged for, "his attitude withcustomers, and that we felt he was a disloyal employee,that he had talked against our company to customers andto other employees of the company, and that he had notbeen carrying out the instructions that he had been given."Woodmansee further testified that he was told that itwas against company policy to give Townsend a copy ofhis termination notice; that he got his information aboutTownsend's disloyalty from Owen and that he himselfknew no specific disparaging remarks to customers thatwould indicate Townsend's disloyalty to the company.Reading from a ,transcript of the hearing before theStateUnemployment Department,' the General CounselaskedWoodmansee a series of questions relating toWoodmansee's testimony at that hearingWoodmansee'The union organization contemplated was to consistof truckdrivers andcountermen in Respondent's Welding Division consistingof approximately18 employees'Fratus was among the signatories'The officialnature of the transcript was not established and thereforenot admitted in evidence H. M. PARKER& SON543denied that he testified at that hearing that he regardedFratus as supervisor but, rather inconsistently, stated thathe could have testified that Townsend wouldn't followFratus' directionsWith regard to the events leading to Townsend'sdischarge,Woodmansee testified that he became managerof the Respondent's North Hollywood welding warehouseon September 1, that he was transferred from the CulverCity store where he was branch manager, that he had aconversationwithOwen prior to his transfer and thatOwen informed him that they were having problems withTownsend and that as soon as Woodmansee got squaredaway in his new position, Townsend would be replaced,thatafterhe assumed his new position he had onecomplaint about September 15 from Clark, the managerof the Newhall store that Townsend did not have enoughcylinders on his truck to take care of customers in theareaWoodmansee testified that later on the same day hetalkedwithTownsend and told Townsend that he hadchecked on the dock and from the information he hadreceived there were enough cylinders on the dock andTownsend should have taken more.'° Woodmansee statedthat on this occasion it was necessary to send out thesmall truck on a special trip to the Newhall store withadditional cylinders."Woodmansee also described a meeting between Owen,MitchandhimselfwhichoccurredonOctober 7.According toWoodmansee's testimony, the meeting wascalledatMitch's request becauseMitch thought thatTownsend should be dismissed immediately. Mitch, at themeeting,saidTownsend's attitude toward customersserviced by Mitch was causing him problems and that itcame down to a question of Townsend or himselfQuestioned whether Mitch made any specific complaints,Woodmansee stated that Mitch's statements did not reciteany specific instances of Townsend's bad attitude butapparently were based on prior conversations with Owen 12AfterMitch said that if Townsend wasn't discharged, hehimself would leave, Owen assured Mitch that somethingwould be done Mitch thereupon left and Woodmanseetold Owen that "if it was the feeling of Mr Mitch and therest of the people involved such as Mr Clark and othercustomers,Mr. Fratus, that I felt that we should fire theman now." Owen replied that Woodmansee was right andgave orders to discharge Townsend and replace him withLawrenceMcDonald, a warehousemanWoodmanseedenied that at the meeting between Owen, Mitch, andhimself there was any discussion of Townsend's unionmembership or activityIt is clear from the Woodmansee's account, as recitedabove,and specificallyadmittedbyhim that hissuggestion that Townsend be discharged immediately wasbased on information he received from Owen and Mitch,rather than any personal knowledge of Townsend'sdeficienciesThe one occasion when he was critical ofTownsend because of Townsend's alleged failure to loadsufficientcylinders,hardlymotivatedWoodmansee tosuggestTownsend'sdischargeason that occasionWoodmansee merely called Townsend's attention to thefact a special trip had to be made and Townsend said it1'Fratus testified that if the Newhall store did not call in their order,Townsend was not obliged to take extra cylinders"Woodmansee failed to ascertainwhetherFratushadclearedTownsend's load or whether the Newhall store failed to call in an order111conclude from this remark and from Mitch's later testimony thatWoodmansee was not present at all times"The linking up events regardless of when they occurred is a recurringcharacteristicof the testimony by Owen and Mitch The blurring ofspecific dates and events by effusive testimony as a substitute for specificitywould not occur again Apparently it did not up to thetime of his dischargeUnder these circumstances, it isnecessary to examine the testimony of Owen and Mitchconcerning the reasons for Townsend's dischargeOwen testified that he made the decision to terminateTownsend sometime in August but "the thing that finallybrought it to a head was when I got the call from MrMitch " He then testified that Mitch called 3 or 4 daysbefore Townsend's discharge and a meeting was then heldbetween Owen, Mitch and Woodmansee. As Woodmanseetestified the meeting was held on October 7 and Townsendwas discharged on October 8, the call from Mitch and themeetinghardly could have been "the thing that finallybrought it to a head," which was Owen's initial reply tothe question what caused Owen in August to make adecision to discharge Townsend "Owen then stated that during the meeting betweenMitch,Woodmansee and himself, Mitch said that "he hadtalked to Townsend and heard that the rumor goingamong the employees that Tommy was back bragging thathe was getting a better job and that he was telling theemployees this, and that he had this employmentapplication on his person "" Mitch also said he felt thatTownsend'sattitudewasbadforcustomerandemployment relations and that something should be doneimmediately.Afterbeingprompted by Respondent'scounsel with the question, "Did he [Mitch] say anythingabout his own status9" Owen replied, "Well, he was prettymad when he called. He said it was either him or me "1"Owen thereupon told Mitch that he was going to makesome changesWhenOwen was asked again to explain what"accumulation of things" caused him to decide in Augustto discharge Townsend, he testified that about a year ago16he called Townsend into his office and told him that thecustomer was always right, that he couldn't talk back tothem or make decisions for customers, that if thecustomer wanted him to pick cylinders off the ground thatitwas his job and not the customers "Owen then testified that Fratus did not recommendTownsend's discharge thus contradictingWoodmansee'stestimony which implied that Fratus had so recommended.Returning again to the history of complaintsagainstTownsend, Owen testified that Mitch on several occasionshad recommended Townsend's discharge. The first timewas about 1-1/2 years ago when Mitch indicated to himthat customers were complaining of Townsend's attitudeand to get him off the truck at once 19 About 6 monthslater,Owen's account went on, Mitchagaincomplainedand Owen asked Mitch "at that time specifically what theproblems were, was it the same as they were before," andMitch said, "yes", that Mitch had started talking aboutshort delivery of cylinders to customers on the hill andalso to the Newhall store." At thattime,Owen testified,he did not get aroundto tellingMitch whether he wasis not conducive to credibility"I note Woodmansee made no mention of this in his testimony"Woodmansee testified that this statement was made at the meetingbetween Owen, Mitch and himself Owen,here, testifies that Mitch madethe statement when he "called ""Townsend testified that the incident occurred about 1-1/2 years ago"Here,Owen,without describing the incident,stateswhat he toldTownsend The particular incident,however, is later elaborated upon byother testimonyMitch at one time placed it as occurring as recently asJune"This was the occasion upon which as recited above Owen toldTownsend the customer is always right"Such testimony is so vague that no conclusions or inferences can bedrawn 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDgoing to let Townsend go. Owen then strangely testified asfollowsQ When was the next time Mr Mitch made thatrecommendation to you.20A Maybe a couple of times that he asked me howsoon I was going to do it. I don't recall that, but thelast time was when he was circulating the fact that hewas going to leave the company to the otheremployees 21Owen testified that no specific incident led to hisAugust decision to terminate Townsend but it was an"accumulation of other things" and that he didn't letTownsend go at that time because they were in the middleof vacation.Asked by Respondent's counsel if he recalled anyconversations with Townsend, Owen recalled that in Julyor August he spoke to Townsend about a new call22 at ahospital at Sylmar, that the Newhall store had called andsaid that he "had come up thereagainshortwithcylinders, and I checked and he wasstilltaking 20 to 25cylinders to a hospital and then going up to Newhall shortand I told Mr. Fratus before through my instructions thatwhen he had a heavy load for the hospital that we wouldtake it on a special run rather than put it on his truck "23Owen testified he received complaints from Fratusconcerning Townsend on two or three occasions but thatnone occurred after the incident when Owen toldTownsend he was to follow Fratus' directions 21Owen also testified that the Newhall store complainedof a shortage in cylinders about the first of September andthat he told Clark at that time that he was going to letTownsend go.25On cross-examinationofOwen the followinginterchange occurredQ (By Mr. Mendonsa) Mr. Owen, you testified thatyoumade your decision to terminate Townsend'semployment in August, is that correct? August, 1968?A You mean as a definite time?Q Well, did you make your decision to terminatehim at that time?A. In my mind, yesQ When in August was that9A Possibly the middle of August.Q Did anything in particular happen in August towhich you would attribute your decision9A. Just an accumulation of things that had beenhappening which I have discussed beforeQ What were those things specifically?"To discharge Townsend"Here Owen testified that Mitch continually asked about Townsend'sdischarge but then denied that he had any memory of such occasions"It is my understanding that this meant a new customer"The emphasis under "again"and "still" has been supplied to indicateOwen'scontinual attempt to add greater significance to the testimonialaccount which insinuates continued derelictions However, here, it is rathersignificant that Owen testified that the instructions were given to Fratusand as Fratus checked loads and directed the loading before the truck left,Townsend could hardly be faultedMoreover,another inconsistencyappears in that Woodmansee complained about a special trip by the lighttruck while Owen,here encouraged the employment of special trips"I place this incident as occurring about 4 months before Townsend'sdischarge"Owen at this point ignores his previous testimony that at this timeTownsend was following Fratus'ordersClark'stestimony contradictsOwen in that Clark testified Owen did not discuss Townsend'sdischargewith him prior to Townsend'sdischarge and that he first learned of thedischarge after it occurredA.His relationship with other employees regardingthe companyQ Were there specific instances of this relationshipyou talked about?A.Not really relationships if you want to use thatword Just the rumors coming back to me that he hadbeen talking about his position with the company andthat he was looking for another job and he was notsatisfied with the company.Q How did the rumors come to you9A Through the field salesmen and from the store inNewhall.QYou say rumors about his going to leave thecompanyWhen did this company - excuse me Whendid this come to your attention9A Just before he left, a couple of days before he left.Q So this didn't really influence your decision inAugust?A That part of it, noQ What other criteria did you use in August9TRIAL EXAMINER' He is talking about August Thequestion wasWhat led to your decision in August? Iwant you to be specific about that. You said anaccumulation of things. Now, what were the things? Iwant to know.THE WITNESS The things that happened in these last18 monthsQ (By Mr. Mendonsa) What were they, specifically9A Specifically, he was not loading his truck properlyfor the Newhall store His discourtesy to customers andhis general attitude.Q. What do you mean by general attitude?A. His general attitude towards the company.Q In what respect9A. In his relationship with our customersQ Then actually you are giving me only tworeasons, his not loading the truck properly and hisdiscourtesy to customersA And not fulfilling his dutiesQ What duties?A His loading of the truck properlyQ They are in the record. These are the two reasonsthat led to your decision in August9A The complaints from the salesmen and from thebranchstore,abouttheothercustomersandconfrontations he had had with the customers on thatroute.Q But the complaint still involved loading his truckand discourtesy to customers9A. YesTRIAL EXAMINER.Was there anything else youwanted to know?THE WITNESS. Well, the accident.26Ibelieve the foregoing excerpt from the transcript fullydemonstrates that Owen's entire testimony is circumspectHis vague, evasive and inconsistent testimony attempts tosubstitute generalities innuendo, rumor, and conclusionsfor factsHis demeanor, my appraisal of his testimonyand my conclusions as to the true state of affairs, leadsme to reject Owen's testimony in crucial aspects. I do notcreditOwen's assertion that he had made his mind up onAugust 15 to discharge Owen."The accidentis discussed below H. M. PARKER & SONHarold Rex Mitch, a field representative employed byRespondent, testified that his duties included calls oncustomers and stores covering parts of Pacoima, SanFernando,Sylmar,Newhall,Saugus,CastaicandAntelope Valley, that Townsend serviced the area, that hereceived complaints from customers because insufficientcylinders were delivered to them; saying in this regard, "Ithas happened on several occasions. It was worse duringthemonth of August and September 1968 " Mitch statedthat two of the complaints during August and Septemberwere from Green Construction Company, complainingthatwhen Townsend arrived at its site he didn't haveenough cylinders to meet its needs; that one complaintfrom Delaware B M. concerned delivery of insufficientcylinders and another complaint from Delaware BM.concerned Townsend's attitude Initially, Mitch fixed thedate of the latter complaint in July 1968 but then changedit to early in 1968 and that the complaint came from TedPrescott, that he had a discussion with Owen in June 1968regarding the termination of Townsend and then recalleda similar conversation with Owen about 18 months beforeTownsend was dischargedMitch then went on to testifythat in 1967 he just registered a complaint aboutTownsend while in June 1968 he told Owen as a result ofPrescott's complaint that it was very necessary to changedrivers "to get Townsend away from our customers " Onthe latter occasion, Owen told Mitch that he didn't wanttoreplaceTownsend immediately because of summervacation.Mitch then went on to state that he had oneother discussion with Owen the day before Townsend wasdischarged, that he thoughtWoodmansee was present;thathe complained to Owen concerning Townsend'sattitude and that Townsend had bragged to him that hehad in his possession an application for employment fromAbco, a competitor; that he knew he had shown it toseveralotheremployeesof the company both atRespondent's San Fernando and Newhall stores and thatMitch thought it was time to get rid of Townsend, thatOwen replied the steps necessary to terminate Townsendwould be taken. On cross-examination, Mitch stated thathe received a complaint from Delaware B. M. about 2yearsago that "our truck driver [Townsend] wasinstructing their carpenter," thenMitch added, "butactually I'd have to say in all honesty that it was themisread happening by their job supervisor" The jobsupervisor appears to have been Prescott. Mitch then wenton to testify that Prescott did not make the complaint tohim that it was Bill Quick, Delaware B M 's purchasingagent,who told him about the incident; that Quick saidthat Prescott had ordered Townsend to get the cylindersoff the job and not to bring back any more, that Quicksaid that he had talked to Prescott about it and for Mitchto leave it alone and it would take care of itself; that bothQuick and Mitch knew that Prescott was short temperedand that Townsend in fact had also told Mitch about theincident Z1"This incident,by virtue of Mitch's own testimony,hardly measures upas the subject of a complaint by Delaware B M Quick, apparentlyPrescott's superior told Mitch, "just leave it alone and it would take careof itself"Moreover,Mitch quoted Prescott as complaining to him withthe use of some profanity and then said that he learned of the incidentfrom Quick and Townsend Under these circumstances the whole incident,so remote from the discharge seems to be completely irrelevant and tendsto demonstrate that Mitch was attempting to dredge up every incident thatmight put Townsend in a bad light Even Mitch realized how unfair he wasin reciting this incidentwhen hetestified,"but actually I'd have to say inall honesty that it was the misread happening by their supervisor"545On the occasion when Delaware B M failed to receiveenough cylinders,Mitch testified he checked back on theload sheets for that day and that Townsend had taken out40 cylinders of oxygen when he should have taken 60 Theload sheet was not introduced in evidence and Mitchstated he did not know where it was Asked if there wereany other complaints from Delaware B. M , Mitchreplied, "nothing more than usual I would say " The TrialExaminer then asked, "What does that mean9 Are youinsinuating that there were others that you don't want tomention?"Mitch replied that he was not trying toinsinuate that but then went on to mention that some ofthe Delaware B. M. welders complained in July or AugustthatTownsend had hollered at them because emptycylinderswere spread around the area rather thangathered in one place for him to pick up On furtherexamination,Mitch admitted that he also would complainif he had to pick up cylinders that were scattered around 28Mitch concluded his testimony by reciting an incident"which he thought a customer, Dixon-Arundel, was lostbecause of Townsend I conclude from the testimony withregard to this incident that Respondent lost the customerbecause of failure to meet another competitor's bid andthat Townsend was blameless.Mitch also testified that "over a period of time"possibly a half dozen times, the manager of Respondent'sNewhall store complained that an insufficient number ofcylinderswere delivered to him; that since Townsend'sdischarge there have been no such complaints and that"possibly" the Newhall store had increased its stock sinceTownsend's discharge 70As indicated above, I find Mitch a witness unworthy ofcredit, not only did I receive an unfavorable impression byhis demeanor but the record demonstrates that Mitch waspurposefullyvague,contradictoryandpronetoexaggerate, and attempted to convey the impression thaton all occasions when customers or stores receivedinsufficientsuppliesthefaultwasattributabletoTownsend.William L. Clark, manager of Respondent's Newhallstore, testified that he knew nothing about Townsend'sunion activity prior to his discharge; that during theperiod of 2 months, August and September, Townsend'struck "was not loaded heavily enough when he got to hislast stops to leave sufficient cylinders to cover them," andat time there was not any cylinders at all so in return Ihad to call our main welding division and request morecylinders,and I had to make a special trip to thesecustomers to supply them with cylinders", that four orfiveof such complaints were received and reported toOwen; that since Townsend's discharge no complaintshave been received; that he had no knowledge of anychanges in the route, that he overheard Townsend say toother people in the store that, "he was not satisfied withthe pay scale and that he had too much, too many stopsto handle on the truck that he had, that at one timeTownsend did say that he was looking for another fob "On cross-examination, Clark testified that at times hedid not receive the number of cylinders he required; that"Here again Mitch absolves Townsend of any blame yet testifies to theincident as constituting a "complaint ""The approximate date of this incident was not given"Other evidence shows that there were complaints concerningTownsend's successor and that the Newhall store did increase its inventoryWoodmansee testified that Mitch himself had lodged a complaint againstMcDonald, Townsend's replacement"This conclusionary statement,inmy view,isnot supported by theevidence 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDon some of these occasions it was the store's fault as notelephone call was made to place the correct order; thatduring that summer there was a shortage of cylinders atRespondent's because of a strike at Linde (a subsidiary ofUnion Carbide) and that on one occasion he called Fratustomake a special delivery to the store.On further redirect examination, Clark stated:Well, letme back up a little bit. Sometimes wewould have a large run on cylinders where we woulduse a great deal more than we normally do, and ofcourse, then, he would be out.Then when he got to my store he wouldn't haveenough to cover it, but it generally, as far as thenormal amount of cylinders that I usually took, hegenerally had that amount on the truck.31Fratus testified that he was notified of the unionmeeting at Townsend's house on the morning of themeeting,October 3;that he did not at any time informOwen of the meeting or discuss it with him orWoodmansee;that he had nothing to do with Townsend'sdischarge;thatabout 2 months prior to Townsend'sdischarge,"he had an argument with Townsend about notloadingenough cylinders on the truck and Owenoverhearing the argument told Townsend that he was tofollow Fratus'instructions;that he had several complaintsof Townsend's failure to deliver a sufficient number ofcylinders to the Newhall store and that since Townsend'sdischarge although there were more customers he had nosuch complaints;thatOwen told him that he had toldTownsend that when there were 20-25 tanks to bedelivered to the hospital at Sylmar to leave them for thesmaller truck to make a special trip;thatTownsend,however,did continue on occasion to take the tanks to thehospitalon his truck.On cross-examination,Fratustestified that the Newhall store is now on the route runsforMonday and Thursday; that it had been on theTuesday and Friday route run when Townsend had theroute.Fratus further testified that he didn't receive anycomplaints from customers and that the "complaints"fromNewhall consisted of requests for additionalcylinders to be sent out by the small truck, becauseTownsend did not have enough to leave at the storeD. Analysis and ConclusionsHaving found above that Owen and Mitch werewitnesses whose testimony cannot be relied upon in crucialrespects, it is necessary to scrutinize the reasons advancedby Respondent for Townsend's discharge The notice oftermination36 reads as followsNot loyal to company or fellow employees, makinguncomplimentary remarks about company to customersNot completing tasks properly.Ifind on the basis of the evidence summarized abovethatTownsend'sonly"disloyalty"toRespondentconsistedofhisunionactivity;thatTownsend'suncomplimentary remarks about Respondent consisted ofgripes about the burdensome route assigned to him andhislow rate of pay, that Townsend filled his jobadequately and conscientiously working many hours ofovertime without compensation, that any deficiencies on"The foregoing testimony obviously supportsmy conclusion thatfluctuatingdemands rather than Townsend'sderelictionscaused theshortages"1 place the incident as 4 months before the discharge'Resp Exh 4the servicing of the route were hardly attributable toTownsend anymore than Fratus who had chiefresponsibilityforseeing thatTownsend's truck wasproperly loaded, that fluctuations in demand on the routeresulted in some shortages and was to be expected; thatClark,manager of the Newhall store, was equally toblame for the few times he did not receive sufficientsupplies because he failed to call and place his order.Iconclude that Owen learned about Townsend's unionactivity from Fratus, and enlisted Mitch's assistance in acontrived conference withWoodmansee to give color toOwen's determination to rid Respondent of the Union'schief protagonist I believe the events that precipitated theconference between Owen, Mitch and Woodmansee onOctober 7commenced when Owen overheard RonaldEdwards' casual remarks to Fratus in the washroom whenEdwards said, "I hear your going Union." From Edwards'credited evidence it is clear that this was overheard byOwen and took place on Friday, October 4, the day afterthe union meeting at Townsend's home. Over the ensuingweekend, I am convinced that Owen secured full details oftheunionmeeting from Fratus, and then made hisarrangements with Mitch.Iam persuaded that the proffered reasons forTownsend's discharge were mere pretexts to disguise thetrue reason,Townsend's leadership in the organizingattempt In arriving at the foregoing conclusion I havealso considered (1) the timing of the discharge comingimmediately after the Union's organizational meeting atTownsend's home; (2) the fact that the discharge wasmade in the middle of a workweek and pay period; (3) thebelated advancement of Townsend's truck damage as oneof the reasons for the dischargeClearly this was anafterthought designed to bolster the defense. It appearsthatTownsend, early in September,96 while backing updamaged Edward's truck. Apparently the damage wasslightand led Fratus to "bawl" out Townsend in hiscustomary lurid language which was replied in kind byTownsend. To end the argument Townsend told Fratus,"the hell with it; we have insurance." Owen testified thatwithout further investigation he accepted Fratus' reportthat the accident arose from Townsend's negligence Theevidence, however, shows that Fratus did not see theaccident. Townsend said it was partly due to the fact theclutch on his truck would not hold properly. Whether ornot Townsend was negligent, I find the incident trivial. Inview of Larry McDonald's and Joseph Weger's testimonythat they were involved in accidents without reprimand, itseems clear that Respondent customarily did not regardminor accidents as a cause for discharge; (4) Respondent'sloan of $400 to Townsend on September 24 is anotherfactor that leads me to conclude that Woodmansee whoparticipated in processing the loan application did notknow on September 24 that Townsend was scheduled tobe discharged. Surely, if this were trueWoodmanseewould have engaged in some discussion with the loancommittee concerning the advisability of a loan in such anamount to an employee about to be severed from hisemployment From this serious discrepancy, Owen's vagueand discredited testimony with regard to making up hismind to discharge Townsend on August 15, and othertestimony described above, I conclude that Owen made nosuch determination until October 7 at which time Owenknew of Townsend's unionactivity."I have considerable doubt that such a conference even took placeMitch thought Woodmansee was therewhileWoodmansee's reportdifferssubstantiallyfromMitch's and Owen's versions"Contrary toOwen's testimony that it may have occurred in August, the H. M. PARKER & SONThe applicable legal principles are well establishedAnemployer who discriminates among employees does notviolate Section 8(a)(3) unless the discrimination is baseduponunionmembership or other union connectedactivities.Thus, an employer may discharge an employeewith impunity if the discharge is not motivated, at least inpart, by the employees' union activity."Ifullyappreciate that the burden of proving animpropermotivation for discharge is upon GeneralCounsel. However, as the Ninth Circuit Court stated in arecent decision. 78Actual motive, a state of mind, being the question, itisseldom that direct evidence will be available that isnot also self-serving. In such cases, the self-servingdeclaration is not conclusive; the trier of fact may infermotive from the total circumstances proved. Otherwiseno person accused of unlawful motive who took thestand and testified to a lawful motive could be broughttobookNor is the trier of fact - here the trialexaminer- required to be any more naif than is ajudgeIf he finds that the stated motive for a dischargeisfalse,he certainly can infer that there is anothermotiveMore than that, he can infer that the motive isone that the employer desires to conceal - an unlawfulmotive- at least where, as in this case, thesurrounding facts tend to reinforce that inference[Emphasis supplied.]Having the foregoing principles in mind and thecircumstances in this case, and particularly the completecollapse of the stated reason for Townsend's discharge, Iregard it quite apparent that Townsend was dischargedbecause of his prominence in the Union and his unionactivityAs I have found above that the alleged shortcomings ofTownsend were not the true reasons for his discharge butapretext to disguise the fact that Respondent haddetermined to rid itself of an outstanding adherent andproponent of the Union, I conclude that Respondent byreason of Townsend's discharge violated Section 8(a)(3)and (1) of the Act.E. The WageIncreasesOn October 9, the day following Townsend's dischargeofOctober 8, Owen called in various employees andinformed them that Townsend was discharged because hewas disloyal to the Company. At the same time he toldthem that wage increases would be reflected in their nextpay check due on October 12. The evidence shows thatwage increases received on the next payday amounted to43 cents per hour and followed a wage increase granted inJuly of 15 cents per hour. There was credited evidencethatOwen at a meeting of employees called in June hadnotified them of the July increase and that another wageincreasewould be forthcoming in October although noamount was specified.TheGeneralCounselcontendsthatastherepresentation petition filed by the Union was pending atthe time of the October wage increases, the announcementcoupled with the explanation for Townsend's dischargeincident musthave occurred in September as Woodmansee did not becomemanager untilSeptember I"ACE Comb Company,342 F 2d 841 (C A 8),see alsoSteel Industries,Incorporated.325 F 2d 173 (C A 7), where the Court said, "anemployer has the right todischargean employee for good reason, badreason or no reason,absent discrimination ""ShattuckDennMiningCorporation, 362 F 2d 466 (C A 9)547constituted an inducement to the employees to withdrawor refrain from support of the Union. The argument isfurther made that the amount of the increase was designedto bring them to union scale thus eliminating an incentivefor further union supportThe timing of the wage increase, the amount and thefact that all changes of employees' status show a date ofSeptember 30, when it is clear that the signatures of allsupervisors could not have been procured on that date,tend to raise serious questions as to the purpose of thewage increaseHowever, the clear evidence that a wageincrease in October was promised in June, leads me toconclude that Respondent did not violate the Act in thisregard.Accordingly, I will recommend dismissal of thisaspect of the complaint.Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the followingConclusions of Law1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Thomas Fratus is a supervisor within the meaning ofSection 2(11) of the Act4 By the discharge of Thomas Townsend on October 8,1968,Respondent violated Section 8(a)(3) and (1) of theAct5Allegations found, herein, not to constitute violationsof the Act are hereby dismissedTHE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act, I shall recommend thatitcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.AsIhavefoundthatRespondentunlawfullydiscriminated against Thomas Townsend by discharginghim and thereafter refused to reinstate him, I shallrecommend that Respondent offer Townsend immediateand full reinstatement to his former position, or, if hisposition is unavailable through change in Respondent'soperations, then to a substantially equivalent position,without prejudice to his seniority rights and privileges, andthat Respondent make him whole for any loss of pay hemayhavesufferedbyreasonofRespondent'sdiscrimination against him, by payment to him of a sumof money equal to that he would have secured as wagesfrom the date of his discriminatory discharge until the dayRespondent reinstates him, less any net earnings in theinterim period. Backpay is to be computed on a quarterlybasis in the manner established by the Board in FWWoolworth Company,90 NLRB 289, with interest at therateof 6 percent per annum to be computed in themanner set forth inIsisPlumbing & Heating Co ,138NLRB 716.As the unfair labor practices committed by Respondentare of a character that strike at the roots of employees'rights safeguarded by the Act, it will be recommendedthatRespondent cease and desist from infringing in anymanner upon the rights guaranteed them in Section 7 ofthe Act 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and the entire record in this case, Irecommend that H. M. Parker & Son, its officers, agents,successors, and assigns, shallICease and desist from.(a)Discouraging membership in Teamsters AutomotiveWorkers,Local495,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,orinanyotherlabororganizationbydischargingorinanyothermannerunlawfullydiscriminating against any of its employees in regard tohire or tenure of employment or any term or condition ofemployment.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rightsguaranteed them by Section 7 of the National LaborRelations Act, as amended2.Take the following affirmative action which I findwill effectuate the policies of the Act(a)Offer to reinstate Thomas B Townsend to hisformerorsubstantiallyequivalentpositionwithoutprejudice to his seniority or other rights or privileges, andtomake him whole in the manner described in "TheRemedy" section of this Decision for any loss of earningssuffered by him by reason of the discrimination againsthim(b)Notify the above named employee if presentlyserving in the Armed Forces of the United States of hisright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecardsand reports, and all other records necessary to analyze theamount of backpay due under the terms of this Decision.(d) Post at its place of business in North Hollywood,California,copiesof the attached noticemarked"Appendix."" Copies of said notice on forms provided bytheRegional Director for Region 31, shall, after beingduly signed by Respondent's representative, be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to"In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words"theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals,Enforcing an Order"shallbe substituted for the words "aDecision and Order "..In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 31,inwriting,within 10 days from the date of this Order, whatsteps it has taken to comply herewith "employees are customarily posted Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 31, inwriting,within 20 days from the date of receipt of thisDecision,what steps Respondent has taken to complyherewith °0APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommended order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that-WE WILL NOT discharge you or refuse to reinstateyou because you join Teamsters Automotive Workers,Local 495, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, orany other unionWE WILL NOT in any other way interfere with,restrain or coerce you in the exercise of your rights toorganize, to form, join, or assist a labor organization;tobargain collectively through a bargaining agentchosen by you, to engage in other group activities forthe purpose of collective bargaining or other mutual aidor protection; or to refrain from any such activities(except to the extent that the right to refrain may belimitedbythelawfulenforcementofalawfulunion-security clause requirement).WE WILL immediately offer to reinstate Thomas B.Townsend to his former or substantially equivalent jobwithout any change in the seniority or other privilegeshe enjoyed before we discharged him and we will pay tohim any money he lost as a result of our discriminationagainst him with interest at 6 percent.WE WILL notify Thomas B. Townsend if presentlyserving in the Armed Forces of the United States, ofhisright to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversalMilitaryTrainingandServiceAct,asamended, after discharge from the Armed Forces.DatedByH. M. PARKER & SON(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions they may communicatedirectlywith the Board's Regional Office, 10th Floor,Bartlett Building, 215West Seventh Street, Los Angeles,California 90014, Telephone 688-5850.